DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on May 6, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JOSEPH et al. (hereinafter Joseph) (U.S. Patent Application Publication # 2021/0105228 A1) in view of Shafiee et al. (hereinafter Shafiee) (U.S. Patent Application Publication # 2016/0037379 A1).
	Regarding claims 1, 9, and 16, Joseph teaches an apparatus and method comprising: obtaining, by a network device (401, figure 4), resource utilization data of resources in a network; selecting, by the network device, a time window based on the resource utilization data (abstract; “…measuring, over a time period, a current resource utilization level of one or more rendered VNFs. Thereafter, forecasting future resource utilization for the time period based on predictive analysis criteria and the current resource utilization level of the one or more VNFs…”; [0009]; [0046]; teaches obtaining resource utilization data in a network for a time period); 
calculating, by the network device, a weight for each resource pertaining to the resource utilization data associated with the time window; calculating, by the network device, a predicted utilization value of each resource based on the weight; calculating, by the network device, a predicted network path weight value based on the predicted utilization value for each resource; and transmitting, by the network device, the (abstract; “…measuring, over a time period, a current resource utilization level of one or more rendered VNFs. Thereafter, forecasting future resource utilization for the time period based on predictive analysis criteria and the current resource utilization level of the one or more VNFs…”; [0009]; [0045]; [0046]; [0065]; [0066]; teaches calculating a plurality of weight values and forecasting the resource utilization based on a predictive analysis criteria and the current resource utilization level of the one or more VNFs).
	However, Joseph may not expressly disclose resource utilization data of resources of a network path; and first network devices of the network that route traffic associated with end devices that are connected to the network.
	Nonetheless, in the same field of endeavor, Shafiee teaches and suggests resource utilization data of resources of a network path; and first network devices of the network that route traffic associated with end devices that are connected to the network (abstract; [0023]; [0025]; [0034]; teaches resource prediction on routes from a first network device that routes data associated with end devices that are connected to the network; figures 1 and 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resource prediction on routes from a first network device that routes data associated with end devices that are connected to the network as taught by Shafiee with the method and 

Regarding claims 2, 10, and 17, Joseph, as modified by Shafiee, further teaches and suggests wherein the resource utilization data pertains to one or more communication links and at least one of one or more non-virtualized first network devices or one or more virtualized second network devices (abstract; [0009]; [0037]; virtual network function device).

Regarding claims 3 and 11, Joseph, as modified by Shafiee, further teaches and suggests wherein the network device includes an orchestrator device ([0002]; [0037]; [0039]; network orchestration; MANO).

Regarding claims 4, 12, and 18, Joseph, as modified by Shafiee, discloses the claimed invention, but may not expressly disclose obtaining, by the network device, a performance metric value of the network path; and calculating, by the network device, a predicted performance metric value for each resource pertaining to the performance metric value.
Nonetheless, Shafiee further teaches and suggests obtaining, by the network device, a performance metric value of the network path; and calculating, by the network device, a predicted performance metric value for each resource pertaining to the performance metric value (abstract; [0022]; [0023]; [0025]; [0026]; [0034]; teaches resource prediction on routes from a first network device that routes data associated with end devices that are connected to the network; figures 1 and 5).

Regarding claims 5, 13, and 19, Joseph, as modified by Shafiee, discloses the claimed invention, but may not expressly disclose wherein calculating the predicted network path weight value further comprises: calculating, by the network device, the predicted network path weight value based on the predicted utilization value and the predicted performance metric value of the network path.
Nonetheless, Shafiee further teaches and suggests wherein calculating the predicted network path weight value further comprises: calculating, by the network device, the predicted network path weight value based on the predicted utilization value and the predicted performance metric value of the network path (abstract; [0022]; [0023]; [0025]; [0026]; [0034]; teaches resource prediction on routes from a first network device that routes data associated with end devices that are connected to the network; figures 1 and 5).

Regarding claims 6 and 14, Joseph, as modified by Shafiee, discloses the claimed invention, but may not expressly disclose wherein the performance metric value relates to at least one of delay, packet loss, or throughput.
Nonetheless, Shafiee further teaches and suggests wherein the performance metric value relates to at least one of delay, packet loss, or throughput ([0022]; [0026]; quality metrics).

claims 8 and 20, Joseph, as modified by Shafiee, further teaches and suggests wherein calculating the predicted network path weight value further comprises: comparing, by the network device, the predicted utilization value of each resource of the network path to a threshold value; determining, by the network device, whether the predicted utilization value of each resource satisfies the threshold value; and assigning, by the network device, the threshold value as the predicted network path weight value when the predicted utilization value of each resource satisfies the threshold value (abstract; [0046]; [0049]; optimal resource utilization threshold value).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JOSEPH et al. (hereinafter Joseph) (U.S. Patent Application Publication # 2021/0105228 A1) in view of Shafiee et al. (hereinafter Shafiee) (U.S. Patent Application Publication # 2016/0037379 A1), and further in view of Ghosh (U.S. Patent Application Publication # 2021/0103820 A1).
Regarding claims 7 and 15, Joseph, as modified by Shafiee, discloses the claimed invention, but may not expressly disclose wherein calculating the weight comprises: calculating, by the network device, a gradient of a cost function for an unknown vector of weights.
Nonetheless, in the same field of endeavor, Ghosh teaches and suggests wherein calculating the weight comprises: calculating, by the network device, a gradient of a cost function for an unknown vector of weights ([0055]; [0056]; teaches calculating gradient of a cost function for weights).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 11, 2022